Title: To James Madison from William Jarvis, 18 December 1802
From: Jarvis, William
To: Madison, James


					
						Sir.
						Lisbon 18th. December 1802.
					
					My last dated 26th. November, which I had the Honor to address to You was by the Brig 

Washington, Captn. Dyer, via Province-town Massats.  It was under Cover with a dispatch I received 

from Mr. Pinckney.  By the Ship Hare Captn. North, via New York, I forwarded a dispatch from the 

same Gentleman, and another by the Venus Captn. Bunce, for the same Port.  I have now the 

Pleasure to inclose one I received from Mr. Graham: & shall send by this Conveyance one forwarded by 

Mr. Kirkpatrick from Captn. Murray, to the Secretary of the Navy.  I shoud recommend this Country as 

one of the finest Schools in World for the Study of Philosophy or Christianity, if by learning Patience 

We were taught the one or made the other.  After waiting 8 or 10 Weeks on Mr. Herbert’s friend, who at 

least promised Mr. Dunbar twice a Week that in a day or two he woud get the Papers, Mr. H. a few days 

since informed me that his friend coud not get them here, but that he woud write to the Brazils for 

them, which offer I very readily dispensed with, and have written to the Minister for them, A Copy of 

which is inclosed.  I concluded for the present that it was best to write only for a Copy of the 

proceedings against the Vessels, Having no doubt for Reasons assigned in mine of 22d. Septr. that if I 

sent in a Copy of the Commission, a refusal to comply with it would have been the Consequence; & it 

possibly might have caused a refusal to grant a Copy of the documents, but when those are once 

obtained the Communication is so worded that the Application can be then made to him if it is deemed 

necessary.  Another Motive which had much Weight with me in withholding the Commission was, the 

Injury the Causes of the Samuel & Pilgrim would sustain from the Interrogatories; the Tendency of 

them being to prove that the Aurora & Four Sisters had broken through the Laws of this Realm for the 

Purposes of Illicit Trade, & had actually been Concerned in it; and entertaining some Hopes of a 

favorable Termination to those Suits, I considered it highly injudicious to risk injuring them without any 

probable prospect of benifit to the others.
					Inclosed is the Translation of an order sent by the Minister of Health to the Health Office.  The 

Ship in Question is a Portugese, loaded with Corn and flour; who put into Vigo and was ordered 

immediately out, for the alledged Reason of several of the Crew having died of the Yellow fever.  But 

this may not be a fact, the real Cause probably being some general Instructions that may have been 

issued by that Government from a similar Circumstance taking place at Cadiz without any such Reason 

being assigned.  I am afraid the Consequences will be a rigorous Quarantine on Vessels from those 

ports.  At present I am totally destitute of any Information that may tend to lessen the unfavorable 

Impression such a Circumstance is likely to have, therefore shall do nothing until some Vessels arrive.  I 

take the liberty of submitting to Your Judgement whether it woud not be advisable for the Collectors of 

such Ports as are Subject to Contagious Disorders, the Moment the Disorders Subside to forward to the 

Consul in the Principal Ports, the Notice thereof published in the Gazettes accompanied with a formal 

Certificate to the same Effect from themselves and the Naval Officers, Having observed that the Health 

Officers pay more Attention even to the Speculations in the Newspapers on the Subject than they do to 

the Bills of Health; owing I presume to their belief that for the purposes of Trade, We might deceive 

them in our Bills of Health; but that we certainly shoud not lead our fellow Citizens into an Error that 

might be attended with such Serious Consequences.
					I have received the Circular of the 26th. August, & had complied with it’s Contents in such 

advances as I have made (which are trifling) by a reference to the laws.
					I have nothing new relative to Algerine Affairs.  The British King’s Speech & the Debates on it 

has excited much Sensibility here.  It seems to be the general Opinion that Hostilities are likely to be 

renewed.  Some Gentlemen who came out in the last packet, say that the Sentiment of the People of 

England is in general for War, but it is possible, they may have substituted their own for that of the 

public; I can hardly believe after being a witness to the real distresses of the middling and lower 

Classes of the People of England during the two last Years of the War that they have so soon forgot 

them as willingly to be involved in another.
					By the last Mail I received a Letter from Mr. Simpson, who desired me to get 4 pieces of 

extremely fine Sheer muslin, he having wrote for it at the request of the Emporers Secretary, whom he 

says is very much our friend of late; as none of the kind so good in Quality coud be got here I 

forwarded the order and Pattern to Mr. Erving to execute.  I have the honor to be With the greatest 

Respect Sir Yr. Mo. Hble. Servt.
					
						William Jarvis
					
					
						PS. 21st. Sir 2 days since arrived here the Liberty from Philada. with clear Bills of Health.  I did not send in 

a petition for her on the day of her arrival, in hopes to get some Newspapers, with the official 

Communication from the board of Health of the disorder having subsided.  In this I was 

disappointed, the Captn. not having any later than the 7 Novr. in which was mentioned 9 adults & 8 

children therefore can make no use of them.  If it should not be thought necessary to 

send the papers with an official attestation as before mentioned, it might be prudent in all cases 

for the Collectors to desire the Captains to bring such Gazettes with them as the Official Notice 

from the board of Health is publish’d  in haste Sir Yr. Mo. Obdt. Servt.
						
							W. Jarvis
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
